Detailed Action
This is the final office action for US application number 16/686,555. Claims are evaluated as filed on June 10, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre- AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed June 10, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Melkent, Shaolian, and Mirza teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that claim 6 requires the steps of positioning a surgical device relative to a diseased bone (Remarks p. 6), Examiner disagrees. As provided by claim 6, “A method for removing a diseased bone comprising: positioning a surgical device relative to the diseased bone,”. As claimed, the preamble provides that the method is intended for use for removing a diseased bone, i.e. the diseased bone is functionally recited as part of the intended use of the preamble. As claimed, the step of positioning a surgical device relative to the diseased bone relies on the preamble to provide antecedent basis for the diseased bone and the preamble provides such antecedent basis for a functionally recited diseased bone. As such, the method of claim 6 provides only a functional recitation of diseased bone and thus need only be capable of being performed on diseased bone. If Applicant intends for claim 6 to require a bone or diseased bone, then Applicant should amend claim 6 to require the bone or diseased bone similar to Applicant’s claim 1, i.e. so that claim 6 reads “A method for removing a diseased bone comprising: positioning a surgical device relative to [[the]]a diseased bone,”.
With regards to Applicant’s argument with regards to claim 6 that Melkent discloses an endplate cutting instrument designed for shaping/cutting vertebral endplates and is never positioned relative to diseased bone (Remarks p. 6-7), Examiner notes that it has not been asserted that the device of Melkent is positioned relative to a diseased bone. Instead, as noted by Applicant, Melkent is disclosed for use on vertebral endplates, i.e. bone, and is thereby capable of use with diseased bone as required by claim 6.
With regards to Applicant’s argument with regards to claims 1-5 that no reasoned statements have been articulated to support the legal conclusion of obviousness as the statement provides appears to state the results of the proposed modification rather than expounding an actual reason for implementing the modification (Remarks p. 7-8), Examiner notes that, as detailed below and on pages 4-6 of the non-final office action dated March 11, 2022, similarities between the art of Melkent and Shaolian have been identified and TSM motivation from each of Melkent and Shaolian have been identified and accordingly a reasoned analysis has been provided. With regards to the argument that the motivation appears to state the results of the proposed modification rather than expounding an actual reason for implementing the modification, Examiner notes that the reason for making any modification is to achieve the desired result, i.e. if the result was not desirable, then there would not be motivation to make the modification. Thus, as noted below and on p. 6 of the non-final office action dated March 11, 2022, one would be motivated to specify reaming a tunnel into a bone as a reaming is a well-known way to create a tunnel in bone and is specifically disclosed/taught as a such (Melkent ¶20, Shaolian Figs. 28-33) and one would be motivated to specify that the graft of Melket is a biologic graft as it is well-known to select an osteoconductive and osteoinductive material for filling a bone void and is specifically disclosed/taught as a such (Melkent ¶24, Shaolian Fig. 38, ¶133).
With regards to Applicant’s argument that Examiner appears to discount the completely different purposes of the techniques of Melkent and Shaolian as Melkent is designed for clearing space for inserting an implant/graft and Shaolian is designed for used for fusing adjacent vertebrae and there would be no benefit to implementing the transpedicular drilling technique of Shaolian with Melkent because it is not necessary to create a bone tunnel in order to perform the function of endplate cutting and thus Examiner appears to be proposing adding completely unnecessary functionality to Melkent and thus lacks rational underpinnings (Remarks p. 8), Examiner notes that the argument that it is not necessary to create a bone tunnel in order to perform the function of endplate cutting appears irrelevant, directly contradicts what is shown by Shaolian Figs. 28-45, and seems illogical as one first needs to create an opening in order to access the vertebral endplate in order to cut the endplate as vertebral endplates are not inoperably accessible in the human body. The argument that Examiner discounts the completely different purposes of the techniques of Melkent and Shaolian as Melkent is designed for clearing space for inserting an implant/graft and Shaolian is designed for used for fusing adjacent vertebrae ignores the fact that the combination is motivated by the similarities of the references and not the differences. That is, it has not been asserted that Melkent and Shaolian are completely alike as appears to be argued. Conversely, Applicant has identified that Melkent is designed for clearing space for inserting an implant/graft (¶24) and Shaolian is designed for used for fusing adjacent vertebrae and omits the logic that inserting an implant/graft in the intradiscal space created by Melkent fuses the adjacent vertebra (as shown by Shaolian Figs. 28-45) and omits the fact that Shaolian fuses the adjacent vertebra using a graft (Figs. 37 and 38, ¶133); thus, both Melkent and Shaolian are designed for clearing space to connect bone using an implanted graft and thus have that purpose in common. Accordingly, it is obvious to specify the way that access is achieved and what material of graft is used in a reference that specifies this information in a similar piece of art that is silent on these specific details.
With regards to Applicant’s argument that Examiner’s proposed modification to Melkent appears to require drilling through a pedicle and a vertebral body of a patient which would render Melkent unsatisfactory for its intended purpose of minimizing tissue dissection and trauma to the spine structure during spinal procedures (Melkent ¶3) and modifying the technique of Melkent to use the transpedicular drilling technique of Shaolian would defeat the very purpose for which Melkent was developed in the first place (Remarks p. 8), Examiner notes that, as detailed above and below and on pages 4-6 of the non-final office action dated March 11, 2022, the modification is that the tunnel that the expandable reamer of Melkent is disclosed to be inserted into to reach the operative location in the spinal disc space by insertion through skin and tissue (¶20) is created by reaming the tunnel into a bone as taught by Shaolian as such is a known and predictable way to create a tunnel to enable insertion of an expandable reamer (Melkent ¶20, Shaolian Figs. 28-33). Further, the modification specifies that the implant/graft inserted by Melkent (¶20) into the bone void is specifically a biologic material as taught by Shaolian as such is a known and predictable material for filling a bone void that provides a known benefit of being an osteoconductive and osteoinductive material (Melkent ¶24, Shaolian Figs. 38, ¶133). Further, the purpose identified in Melkent ¶3 “for instruments and methods that can be employed for preparing a surgical site that minimize tissue dissection and retraction, and also exposure of the anatomical structures at the surgical site to sharp elements of the instruments” requires that the instruments reach the surgical site and specifying a way of preparing the path for the instruments to reach the surgical does not defeat the purpose of the disclosed instruments and method. As provided by Melkent ¶4, the purpose identified in ¶3 is achieved by the cutting member/blade having deployed and undeployed positions, which is not altered by the modifications taught by Shaolian and therefore does not render the resultant device unsatisfactory for its intended purpose as argued by Applicant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 6, 7, and 12-15 is/are rejected under pre-AIA  35 U.S.C. 102(1) as being anticipated by Melkent et al. (US 2005/0277971, hereinafter “Melkent”).
As to claim 6, Melkent discloses a method (Figs. 1-12, ¶s 4, 20, and 24) capable of use for removing a diseased bone (¶s 4, 20, and 24) comprising: positioning a surgical device (10) relative to the diseased bone (¶20 discloses positioning in a desired operative location, such as a spinal disc space between adjacent endplates of a pair of opposing vertebrae), the surgical device including at least one cutting blade (26, 28) that is concealed inside the surgical device during the step of positioning (retracted position of ¶41, Figs. 1 and 2, ¶s 24 and 41); and incrementally advancing the at least one cutting blade (Fig. 12, ¶46) to position the at least one cutting blade into a cutting position relative to the diseased bone (Figs. 3 and 4, ¶s 24, 41, and 46).
As to claim 7, Melkent discloses rotating the surgical device to remove the diseased bone (¶24).
As to claim 12, Melkent discloses that the step of incrementally advancing the at least one cutting blade includes axially moving a tube or shaft (15, 50) of the surgical device to rotationally move the at least one cutting blade to the cutting position (¶s 24, 41, and 46).
As to claim 13, Melkent discloses that incrementally advancing the at least one cutting blade includes rotating a clutch assembly (146, 140, 58, 52) of the surgical device (¶s 24, 41, and 46).
As to claim 14, Melkent discloses that rotating the clutch assembly includes rotating a clutch hub (52, 58, 146) relative to a threaded hub (140) of the clutch assembly to effectuate an axial movement of a tube or a shaft (15, 50) of the surgical device (¶41).
As to claim 15, Melkent discloses that the axial movement is converted into a rotational movement of the at least one cutting blade (¶s 24 and 41) via a deflection pin (30, 32) of the surgical device (¶s 35, 41, and 43).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-5 and 8-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Melkent et al. (US 2005/0277971, hereinafter “Melkent”) in view of Shaolian et al. (US 2004/0092933, hereinafter “Shaolian”).
As to claim 1, Melkent discloses a method (Figs. 1-12, ¶s 4, 20, and 24) capable of use for removing a diseased bone (¶s 4, 20, and 24) comprising: inserting an expandable reamer (10) into the tunnel (¶20 discloses positioning in a desired operative location, such as a spinal disc space between adjacent endplates of a pair of opposing vertebrae); rotating a clutch assembly (146, 140, 58, 52) of the expandable reamer (¶41 discloses rotating 140 ultimately causes retraction/deployment of 26, 28), wherein rotating the clutch assembly moves a cutting blade (26, 28) of the expandable reamer between a first position (retracted position of ¶41, Figs. 1 and 2) in which the cutting blade is concealed inside a tube (15, 50) of the expandable reamer (Figs. 1 and 2) and a second position (deployed position of ¶41, Figs. 3 and 4) in which the cutting blade is exposed outside of the tube (Figs. 3 and 4); rotating the expandable reamer while the cutting blade is in the second position to remove the diseased bone (¶24); and backfilling the tunnel with a biologic (¶24 discloses graft material) after removing the diseased bone (¶24). As to claim 2, Melkent discloses a rotational movement of a portion of the clutch assembly causes linear movement of the tube (Figs. 1-4 and 8, ¶41). As to claim 3, Melkent discloses that the expandable reamer includes a deflection pin (30, 32) capable of deflecting the cutting blade to the second position as the cutting blade is moved into contact with the deflection pin during the linear movement (¶s 35, 41, and 43). As to claim 4, Melkent discloses that rotating the clutch assembly includes: disengaging a clutch hub (52, 58, 146) from a threaded hub (140) of the clutch assembly (Fig. 8); rotating the clutch hub relative to the threaded hub to effectuate an axial movement of the tube (¶41); and converting the axial movement of the tube into rotational movement of the cutting blade (¶41 ) via a deflection pin (30, 32) of the expandable reamer (¶s 35, 41, and 43). As to claim 5, Melkent discloses that the biologic includes a graft (¶24).  
Melkent is silent to reaming a tunnel into a bone; and backfilling the tunnel with the graft is a biologic. 
Shaolian teaches a similar method (Figs. 28-38) capable of use for removing a diseased bone (Figs. 28-38) comprising: reaming a tunnel into a bone (Figs. 28-30, ¶s 127-129); inserting an expandable reamer (924) into the tunnel (Figs. 31-34, ¶132); rotating a cutting blade of the expandable reamer (Figs. 31-34, ¶132) when the cutting blade is exposed outside of the tube (Figs. 31-34, ¶132) to remove the diseased bone (Figs. 31-34, ¶132); and backfilling the tunnel with a biologic after removing the diseased bone (Figs. 27 and 28, ¶133). As to claim 5, Shaolian teaches that the biologic includes a graft (Figs. 27 and 28, ¶133). 
One of ordinary skill in the art at the time of the invention would have been motivated to modify/clarify the method as disclosed by Melkent to specifically include reaming a tunnel into a bone and a biologic graft as taught by Shaolian in order to predictably create a tunnel to enable insertion of the expandable reamer (Melkent ¶20, Shaolian Figs. 28-33) and provide a known osteoconductive and osteoinductive material for filling a bone void (Melkent ¶24, Shaolian Figs. 38, ¶133).

As to claim 8, Melkent discloses the invention of claim 6.
Melkent is silent to reaming a tunnel into a bone that includes the diseased bone prior to positioning the surgical device. 
Shaolian teaches a similar method (Figs. 28-38) capable of use for removing a diseased bone (Figs. 28-38) comprising: positioning a surgical device (924) relative to the diseased bone (Figs. 31-34, ¶132), the surgical device including at least one cutting blade (Figs. 31-34, ¶132); and reaming a tunnel into a bone that includes the diseased bone prior to positioning the surgical device (Figs. 28-30, ¶s 127-129). 
One of ordinary skill in the art at the time of the invention would have been motivated to modify/clarify the method as disclosed by Melkent to specifically include reaming a tunnel into a bone that includes the diseased bone prior to positioning the surgical device as taught by Shaolian in order to predictably create a tunnel to enable insertion of the surgical device (Melkent ¶20, Shaolian Figs. 28-33).

As to claim 9, Melkent discloses the invention of claim 8 as well as backfilling the tunnel with a biologic (¶24 discloses graft material) after incrementally advancing the at least one cutting blade (¶s 24 and 46). As to claim 11, Melkent discloses that the biologic includes a graft (¶24). 
Melkent is silent backfilling the tunnel with the graft is a biologic. 
Shaolian teaches a similar method (Figs. 28-38) capable of use for removing a diseased bone (Figs. 28-38) comprising: positioning a surgical device (924) relative to the diseased bone (Figs. 31-34, ¶132), the surgical device including at least one cutting blade (Figs. 31-34, ¶132); and backfilling the tunnel with a biologic after advancing the at least one cutting blade (932 and graft of ¶133, Figs. 27 and 28, ¶133). As to claim 10, Shaolian teaches that backfilling the tunnel includes injecting the biologic with a needle (¶133 discloses a wire with a discharge tip, i.e. a needle). As to claim 11, Shaolian teaches that the biologic includes a graft (Figs. 27 and 28, ¶133). 
One of ordinary skill in the art at the time of the invention would have been motivated to modify/clarify the method as disclosed by Melkent to specifically include a biologic graft injected with a needle as taught by Shaolian in order to predictably provide a known osteoconductive and osteoinductive material for filling a bone void with (Melkent ¶24, Shaolian Figs. 38, ¶133).

Claim(s) 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Melkent in view of Mirza (US 5,928,239).
As to claim 18, Melkent discloses a method (Figs. 1-12, ¶s 4, 20, and 24) capable of use for removing a diseased bone (¶s 4, 20, and 24) comprising: a tunnel (the opening that ¶20 discloses that the expandable reamer is inserted into to reach the operative location in the spinal disc space by insertion through skin and tissue); inserting an expandable reamer (10) into the tunnel (¶20 discloses positioning in a desired operative location, such as a spinal disc space between adjacent endplates of a pair of opposing vertebrae); rotating a clutch assembly (146, 140, 58, 52) of the expandable reamer (¶41 discloses rotating 140 ultimately causes retraction/deployment of 26, 28), wherein rotating the clutch assembly moves a cutting blade (26, 28) of the expandable reamer between a first position (retracted position of ¶41, Figs. 1 and 2) in which the cutting blade is concealed inside a tube (15, 50) of the expandable reamer (Figs. 1 and 2) and a second position (deployed position of ¶41, Figs. 3 and 4) in which the cutting blade is exposed outside of the tube (Figs. 3 and 4); rotating the expandable reamer while the cutting blade is in the second position to remove the diseased bone (¶24); and backfilling the tunnel with a graft (¶24 discloses graft material) after removing the diseased bone (¶24).
Melkent is silent to reaming the tunnel into a bone; and the graft is a biologic; wherein the bone is a femur that includes a femoral head, and further wherein the diseased bone includes a lesion located inside the femoral head. 
Mirza teaches a similar method (Figs. 8-16) capable of use for removing a diseased bone (col. 2 lines 19-23, col. 4 line 61, col. 7 lines 54-59) in a femoral head (Figs. 8-16, col. 2 lines 19-23, col. 7 lines 54-59) or a vertebrae (Figs. 17-25, col. 2 lines 24-42, col. 7 lines 54-59) comprising: reaming a tunnel into a bone (Fig. 8, col. 5 lines 4-6); inserting an expandable reamer (10, 40) into the tunnel (Fig. 9); rotating a cutting blade (14) of the expandable reamer between a first position (Figs. 1 and 2) in which the cutting blade is concealed inside a tube (40) of the expandable reamer (when 14 is within 40 in a position between that shown in Fig. 8 and Fig. 9) and a second position (Figs. 3 and 5) in which the cutting blade is exposed outside of the tube (Figs. 9 and 10); rotating the expandable reamer while the cutting blade is in the second position to remove the diseased bone (Fig. 10, col. 5 lines 18-22); and backfilling the tunnel with a biologic after removing the diseased bone (Fig. 16, col. 2 lines 19-23 discloses replacing diseased bone with graft material or bone graft substitutes); wherein the bone is a femur (28) that includes a femoral head (36), and further wherein the diseased bone includes a lesion (col. 7 lines 54-59) located inside the femoral head (Figs. 8-16, col. 2 lines 19-23, col. 7 lines 54-59).
One of ordinary skill in the art at the time of the invention would have been motivated to specify that the tunnel as disclosed by Melkent is reamed into a femur bone and femoral head as taught by Mirza in order to replace disease-affected bone tissue with graft material for prophylactic fixation of weakened osteoporolic bone in the proximal femur (Mirza Figs. 8-16, col. 2 lines 19-23) to facilitate ablations of a lesion in bone (Mirza col. 7 lines 54-59), i.e. to predictably create a tunnel to enable insertion of an expandable reamer (Melkent ¶20, Shaolian Figs. 28-33). One of ordinary skill in the art at the time of the invention would have been motivated to specify that the graft as disclosed by Melkent is a biologic as taught by Mirza in order to select a known graft material to replace disease-affected bone tissue with for prophylactic fixation of weakened osteoporolic bone in the proximal femur (Mirza Figs. 8-16, col. 2 lines 19-23) to facilitate ablations of a lesion in bone (Mirza col. 7 lines 54-59), i.e. to select a known osteoconductive and osteoinductive material for filling a bone void (Melkent ¶24, Shaolian Figs. 38, ¶133).

Claim(s) 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mirza in view of Melkent.
As to claim 19, Mirza discloses a method (Figs. 8-16) capable of use for removing a diseased bone (col. 2 lines 19-23, col. 4 line 61, col. 7 lines 54-59) in a femoral head (Figs. 8-16, col. 2 lines 19-23, col. 7 lines 54-59) or a vertebrae (Figs. 17-25, col. 2 lines 24-42, col. 7 lines 54-59) comprising: reaming a tunnel into a bone (Fig. 8, col. 5 lines 4-6); inserting an expandable reamer (10, 40) into the tunnel (Fig. 9); rotating a cutting blade (14) of the expandable reamer between a first position (Figs. 1 and 2) in which the cutting blade is concealed inside a tube (40) of the expandable reamer (when 14 is within 40 in a position between that shown in Fig. 8 and Fig. 9) and a second position (Figs. 3 and 5) in which the cutting blade is exposed outside of the tube (Figs. 9 and 10); rotating the expandable reamer while the cutting blade is in the second position to remove the diseased bone (Fig. 10, col. 5 lines 18-22); and backfilling the tunnel with a biologic after removing the diseased bone (Fig. 16, col. 2 lines 19-23 discloses replacing diseased bone with graft material or bone graft substitutes); wherein the cutting blade is hinged to a shaft (12) of the expandable reamer by a pin (22) such that the cutting blade rotates about an axis that extends through the pin (Figs. 1-4).
Mirza is silent to rotating a clutch assembly of the expandable reamer, wherein rotating the clutch assembly moves the cutting blade as the clutch assembly is rotated.
Melkent teaches a similar method (Figs. 1-12, ¶s 4, 20, and 24) capable of use for removing a diseased bone (¶s 4, 20, and 24) comprising: a tunnel (the opening that ¶20 discloses that the expandable reamer is inserted into to reach the operative location in the spinal disc space by insertion through skin and tissue); inserting an expandable reamer (10) into the tunnel (¶20 discloses positioning in a desired operative location, such as a spinal disc space between adjacent endplates of a pair of opposing vertebrae); rotating a clutch assembly (146, 140, 58, 52) of the expandable reamer (¶41 discloses rotating 140 ultimately causes retraction/deployment of 26, 28), wherein rotating the clutch assembly moves a cutting blade (26, 28) of the expandable reamer between a first position (retracted position of ¶41, Figs. 1 and 2) in which the cutting blade is concealed inside a tube (15, 50) of the expandable reamer (Figs. 1 and 2) and a second position (deployed position of ¶41, Figs. 3 and 4) in which the cutting blade is exposed outside of the tube (Figs. 3 and 4); rotating the expandable reamer while the cutting blade is in the second position to remove the diseased bone (¶24); and backfilling the tunnel with a graft (¶24 discloses graft material) after removing the diseased bone (¶24); wherein the cutting blade is movable via a shaft (66, 71, Fig. 8, ¶41) of the expandable reamer such that the cutting blade moves as the clutch assembly is rotated (Figs. 1-4, ¶41).
One of ordinary skill in the art at the time of the invention would have been motivated to specifying a surgeon controlled end of the device and corresponding method of moving the shaft relative to the tube as disclosed by Mirza by providing a clutch assembly and rotating the clutch assembly to moves the cutting blade as the clutch assembly is rotated as taught by Melkent in order to selected a known control assembly and method of moving a shaft relative to a tube (Melkent Figs. 1-4 and 8, ¶41) on an expandable reamer (Mirza Figs. 1-4; Melkent Figs. 1-4 and 8). 

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775